

115 HRES 864 IH: Supporting the goals and ideals of Career and Technical Education Month.
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 864IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Langevin (for himself, Mr. Thompson of Pennsylvania, Ms. Craig, Mr. Fitzpatrick, Mr. Brindisi, Mr. DeFazio, Mr. Balderson, Mr. Graves of Missouri, Mr. Carter of Texas, Mr. Yarmuth, Mr. Smith of Washington, Mr. Brown of Maryland, Mr. Luetkemeyer, Mr. Norman, Ms. Norton, Mr. Michael F. Doyle of Pennsylvania, Mr. Morelle, Mr. Rodney Davis of Illinois, Mr. Keller, Mr. Foster, Mr. Mitchell, Mr. Comer, Mr. Upton, Ms. Wild, Mrs. Dingell, Mr. Casten of Illinois, Ms. Finkenauer, Mr. Guthrie, Mr. Krishnamoorthi, Mr. Pocan, Mr. Simpson, Mr. Chabot, Mr. Bost, Mr. Grothman, Mr. Schrader, Mr. Westerman, Mr. Weber of Texas, Mr. King of Iowa, Mr. Stivers, Mr. Peterson, Mr. Carson of Indiana, Mr. Marshall, Mr. Pallone, Mr. Cicilline, Ms. Houlahan, Mr. Thompson of Mississippi, Mr. Price of North Carolina, Mr. Larsen of Washington, Mr. Danny K. Davis of Illinois, Mr. Steil, Mr. Barr, Ms. Blunt Rochester, Mr. Latta, Mr. Byrne, Mr. Schiff, Mr. Perlmutter, Mr. Watkins, Mr. Woodall, Miss González-Colón of Puerto Rico, Mr. Cox of California, Mrs. Axne, Mr. Moulton, Mr. Garamendi, and Ms. Kendra S. Horn of Oklahoma) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the goals and ideals of Career and Technical Education Month.Whereas a competitive global economy requires workers who are prepared for skilled professions;Whereas 3 million workers will be needed for the Nation’s infrastructure in the next several years, including designing, building, and operating transportation, housing, utilities, and telecommunications;Whereas career and technical education (referred to in this preamble as CTE) ensures that competitive and skilled workers are ready, willing, and capable of holding jobs in high-wage, high-skill, and in-demand career fields such as science, technology, engineering, art and design, mathematics, nursing, allied health, construction, information technology, energy sustainability, and many other career fields that are vital in keeping the United States competitive in the global economy;Whereas CTE helps the United States meet the very real and immediate challenges of economic development, student achievement, and global competitiveness;Whereas the United States has 30,000,000 jobs providing an average income of $55,000 per year that do not require a bachelor’s degree yet increasingly require some level of postsecondary education;Whereas over 11,800,000 students are enrolled in CTE across the country at the secondary and postsecondary levels, with CTE programs in thousands of CTE centers, comprehensive high schools, career academies, and CTE high schools, and nearly 1,000 2-year colleges;Whereas CTE matches employability skills with workforce demand and provides relevant academic and technical coursework leading to industry-recognized credentials for secondary, postsecondary, and adult learners;Whereas CTE affords students the opportunity to gain the knowledge, skills, and credentials needed to secure careers in growing, high-demand fields;Whereas secondary CTE is associated with a lower probability of dropping out of high school and a higher likelihood of graduating on time;Whereas according to an American Federation of Teachers poll, 94 percent of parents approve of expanding access to CTE and other programs that prepare students for jobs;Whereas students at schools with highly integrated rigorous academic and CTE programs are significantly more likely to meet college and career readiness benchmarks than students at schools with less integrated programs;Whereas, in 2018, Congress affirmed the importance of CTE by passing the Strengthening Career and Technical Education for the 21st Century Act (Public Law 115–224), which supports program improvement in secondary and postsecondary CTE programs in all 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, and outlying areas;Whereas 2020 marks the 100th anniversary of State CTE leadership by Advance CTE (formerly known as the National Association of State Directors of Career Technical Education Consortium or NASDCTEc); andWhereas, February 23, 2019, marks the 102nd anniversary of the signing of the Act of February 23, 1917 (39 Stat. 929, commonly known as the Smith-Hughes Vocational Education Act of 1917), which was the first major Federal investment in secondary CTE and laid the foundation for the bipartisan, bicameral support for CTE that continues as of February 2020: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Career and Technical Education Month to celebrate career and technical education across the United States;(2)supports the goals and ideals of Career and Technical Education Month;(3)recognizes the importance of career and technical education in preparing a well-educated and skilled workforce in the United States; and(4)encourages educators, school counselors, guidance and career development professionals, administrators, and parents to promote career and technical education as a respected option for students.